DETAILED ACTION
Claim(s) 57-76 are presented for examination. 
Claims 57, 60, 62, 65, 67, 70, 72 and 75 are amended.
Claim(s) 1-56 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5th, 2021 was received after the mailing date of the Non-Final office action on November 10th, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant’s amendment to the title of the disclosure filed February 10th, 2022 is descriptive and being considered. The objection is withdrawn.

Claim Objections
Applicant’s amendment of claims 57, 60, 62, 65, 67, 70, 72 and 75 to overcome and objection under minor informalities is being considered. The objection(s) is/are withdrawn. 

Response to Arguments
Applicant’s arguments, (see remarks pages 18-26 of 27) filed February 10th, 2022, with respect to rejection of claim(s) 57-76 under 35 U.S.C. § 102(a)(2) have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 57, the applicant argued that, “In sum, what has been taught by Sun is to transmit HARQ-ACK via PUSCH. Specifically, as recited in paragraph [0069] of Sun, it is described how to transmit the specific AN (ACK/NACK) information on PUSCH by means of coding and modulation, but does not teach the indication information (i.e., the indication information about the HARQ-ACK being used to indicate whether there is HARQ-ACK information on a target PUSCH) ... Therefore, Sun is actually silent about the limitation of "determining indication information about a Hybrid Automatic Repeat reQuest Acknowledgement (HARQ- ACK), the indication information about the HARQ-ACK being used to indicate whether there is HARQ-ACK information on a target PUSCH" as recited in the claimed invention.... " [Remarks, page 23-25 of 27].

	In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s).

	Sun fig. 2: Step “201”, pg. 3, ¶47 lines 1-5; ¶48 lines 1-5; pg. 4, ¶68 lines 1-3; ¶69 lines 6-9 discloses as follows:

    PNG
    media_image1.png
    757
    664
    media_image1.png
    Greyscale


	[0047] Step 201: A base station sends, to a terminal device, at least one piece of downlink data and downlink control information (DCI) corresponding to the at least one piece of downlink data, where the DCI includes first indication information.

	[0048] The first indication information indicates a target transmission time interval (TTI) for transmitting HARQ-ACK feedback information corresponding to the at least one piece of downlink data.

	[0068] Step 205: The terminal device sends the HARQ-ACK feedback information to the base station in the target TTI.

	[0069] During feeding back each piece of HARQ-ACK feedback, the terminal device may perform coding and modulation on the each piece of HARQ-ACK feedback to map the each piece of HARQ-ACK feedback to an uplink channel, and then send the HARQ-ACK feedback information to the base station. Optionally, each piece of HARQ-ACK feedback may be sent on a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH). 

In other words, “Sun” teaches:
	 1) "the indication information (i.e., the indication information about the HARQ-ACK being used to indicate whether there is HARQ-ACK information on a target PUSCH) ...” by disclosing - 
	
	The first indication information indicates a target transmission time interval (TTI) for transmitting HARQ-ACK feedback information to the base station in the target TTI on a physical uplink shared channel (PUSCH).

	Therefore, “Sun” clearly provides anticipation under 35 U.S.C. §102(a)(2) for teaching each and every limitation of the claim(s).

Claim Rejections - 35 U.S.C § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 57-76 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Sun et al. (US 2019/0238275 A1) hereinafter “Sun”.

Regarding Claim 57,
	Sun discloses a Physical Uplink Shared Channel (PUSCH) transmission method [see fig. 2, pg. 3, ¶46 lines 1-7; pg. 4, ¶69 lines 6-9, a HARQ-ACK feedback method], comprising: 
	determining indication information about a Hybrid Automatic Repeat reQuest Acknowledgement (HARQ-ACK) [see fig. 2: Step “203”, pg. 4, ¶56 lines 1-4, determining, based on a first indication information, a target TTI for feeding back HARQ-ACK feedback corresponding to at least one piece of downlink data], the indication information about the HARQ-ACK being used to indicate whether there is HARQ-ACK information on a target PUSCH [see pg. 3, ¶48 lines 1-5; pg. 4, ¶69 lines 6-9, the first indication information indicates a target transmission time interval (TTI) for transmitting HARQ-ACK feedback information corresponding to the at least one piece of downlink data]; and 
	transmitting the indication information on the target PUSCH [see fig. 2: Step “205”, pg. 4, ¶68 lines 1-3; ¶69 lines 6-9, sending the HARQ-ACK feedback information to the base station in the target TTI].

Regarding Claim 58,
	Sun discloses the PUSCH transmission method according to claim 57 [see fig. 2, pg. 3, ¶46 lines 1-7; pg. 4, ¶69 lines 6-9, the HARQ-ACK feedback method], wherein the transmitting the indication information on the target PUSCH [see fig. 2: Step “205”, pg. 4, ¶68 lines 1-3; ¶69 lines 6-9, sending the HARQ-ACK feedback information to the base station in the target TTI] comprises: 
	determining a first transmission resource occupied by the indication information on the target PUSCH [see fig. 2: Step “203”, pg. 4, ¶56 lines 1-4, determining, based on the first indication information, a target TTI for feeding back HARQ-ACK feedback corresponding to the at least one piece of downlink data].

Regarding Claim 59,
	Sun discloses the PUSCH transmission method according to claim 58 [see fig. 2, pg. 3, ¶46 lines 1-7; pg. 4, ¶69 lines 6-9, the HARQ-ACK feedback method], wherein the determining the first transmission resource occupied by the indication information on the target PUSCH [see fig. 2: Step “203”, pg. 4, ¶56 lines 1-4, determining, based on the first indication information, a target TTI for feeding back HARQ-ACK feedback corresponding to the at least one piece of downlink data] comprises: 
	acquiring a predetermined or preconfigured resource position and a predetermined or preconfigured resource size of the first transmission resource on the target PUSCH [see fig. 2: Step “202”, pg. 4, ¶55 lines 1-3, receiving the at least one piece of downlink data and the DCI corresponding to the at least one piece of downlink data sent by the base station]; and 
	determining the first transmission resource in accordance with the resource position and the resource size of the first transmission resource [see fig. 2: Step “203”, pg. 4, ¶56 lines 1-4, determining, based on the first indication information, a target TTI for feeding back HARQ-ACK feedback corresponding to the at least one piece of downlink data].

Regarding Claim 60,
	Sun discloses the PUSCH transmission method according to claim 57 [see fig. 2, pg. 3, ¶46 lines 1-7; pg. 4, ¶69 lines 6-9, the HARQ-ACK feedback method], wherein a quantity of bits of the indication information [see pg. 3, ¶48 lines 1-5; pg. 4, ¶69 lines 6-9, the first indication information] is: 
	wherein the indication information comprises a first indication field and a second indication field [see pg. 4, ¶61 lines 7-13, a first indication information and a second indication information], the first indication field is used to indicate whether there is the HARQ-ACK information on the target PUSCH [see pg. 4, ¶61 lines 7-13, the first indication information corresponding to each piece of downlink data indicates the target TTI], the second indication field is used to indicate the quantity of bits of the HARQ-ACK information [see pg. 4, ¶62 lines 1-3, the second indication information indicates information about the number of bits of the HARQ-ACK feedback information that needs to be fed back in the target TTI], and the first indication field and the second indication field are encoded jointly [see pg. 4, ¶61 lines 7-13, based on the first indication information and the second indication information, the HARQ-ACK feedback information that needs to be fed back in the target TTI is generated].

Regarding Claim 61,
	Sun discloses the PUSCH transmission method according to claim 57 [see fig. 2, pg. 3, ¶46 lines 1-7; pg. 4, ¶69 lines 6-9, the HARQ-ACK feedback method], wherein prior to determining the indication information [see fig. 2: Step “203”, pg. 4, ¶56 lines 1-4, determining, based on the first indication information], the PUSCH transmission method [see fig. 2: Step “205”, pg. 4, ¶68 lines 1-3; ¶69 lines 6-9, sending the HARQ-ACK feedback information] further comprises: 
	determining whether at least one of predetermined conditions is met [see pg. 5, ¶75 lines 1-7, In a first case, when the base station uses dynamic scheduling], and when at least one of the predetermined conditions has been met [see pg. 5, ¶75 lines 1-7, when sending each piece of downlink data, the base station sends DCI corresponding to the downlink data], determining the indication information [see pg. 5, ¶75 lines 1-7, the DCI further includes an index of the downlink data], wherein the predetermined conditions [see pg. 5, ¶75 lines 1-7, the first case, when the base station uses dynamic scheduling] comprise: 
	the target PUSCH is one of a PUSCH without a corresponding uplink grant and a PUSCH without a corresponding Downlink Assignment Index (DAI) [see pg. 5, ¶75 lines 1-7, the DCI includes a downlink assignment index (DAI), where the DAI is the index of the downlink data].

Regarding Claim 62,
	Sun discloses a Physical Uplink Shared Channel (PUSCH) reception method [see fig. 2, pg. 3, ¶46 lines 1-7; pg. 4, ¶69 lines 6-9, a HARQ-ACK feedback method], comprising: 
	receiving indication information about a Hybrid Automatic Repeat reQuest Acknowledgement (HARQ-ACK) on a target PUSCH [see fig. 2: Step “206”, pg. 4, ¶69 lines 6-9; ¶70 lines 1-3, receiving, by a base station, HARQ-ACK feedback information from a terminal device in a target TTI], the indication information about the HARQ-ACK being used to indicate whether there is HARQ-ACK information on the target PUSCH [see pg. 3, ¶48 lines 1-5; pg. 4, ¶69 lines 6-9, the first indication information indicates a target transmission time interval (TTI) for transmitting HARQ-ACK feedback information corresponding to the at least one piece of downlink data]; and 
	determining whether there is the HARQ-ACK information on the target PUSCH in accordance with the indication information [see fig. 2: Step “207”, pg. 4, ¶69 lines 6-9; ¶71 lines 1-3, decoding, by the base station, the HARQ-ACK feedback information based on a second indication information].

Regarding Claim 63,
	Sun discloses the PUSCH reception method according to claim 62 [see fig. 2, pg. 3, ¶46 lines 1-7; pg. 4, ¶69 lines 6-9, the HARQ-ACK feedback method], wherein the receiving the indication information about the HARQ-ACK on the target PUSCH [see fig. 2: Step “206”, pg. 4, ¶69 lines 6-9; ¶70 lines 1-3, receive the HARQ-ACK feedback information from the terminal device in the target TTI] comprises: 
	determining a first transmission resource occupied by the indication information on the target PUSCH [see fig. 2: Step “203”, pg. 4, ¶56 lines 1-4, determining, by the UE, based on the first indication information, a target TTI for feeding back HARQ-ACK feedback corresponding to the at least one piece of downlink data]; and receiving the indication information about the HARQ-ACK on the first transmission resource [see fig. 2: Step “205”, pg. 4, ¶68 lines 1-3, receiving, the HARQ-ACK feedback information in the target TTI].

Regarding Claim 64,
	Sun discloses the PUSCH reception method according to claim 63 [see fig. 2, pg. 3, ¶46 lines 1-7; pg. 4, ¶69 lines 6-9, the HARQ-ACK feedback method], wherein the determining the first transmission resource occupied by the indication information on the target PUSCH [see fig. 2: Step “203”, pg. 4, ¶56 lines 1-4, determining, by the UE, based on the first indication information, a target TTI for feeding back HARQ-ACK feedback corresponding to the at least one piece of downlink data] comprises: 
	acquiring a predetermined or preconfigured resource position and a predetermined or preconfigured resource size of the first transmission resource on the target PUSCH [see fig. 2: Step “202”, pg. 4, ¶55 lines 1-3, receiving, by the UE, the at least one piece of downlink data and the DCI corresponding to the at least one piece of downlink data sent by the base station]; and 
	determining the first transmission resource in accordance with the resource position and the resource size of the first transmission resource [see fig. 2: Step “203”, pg. 4, ¶56 lines 1-4, determining, by the UE, based on the first indication information, a target TTI for feeding back HARQ-ACK feedback corresponding to the at least one piece of downlink data].

Regarding Claim 65,
	Sun discloses the PUSCH reception method according to claim 62 [see fig. 2, pg. 3, ¶46 lines 1-7; pg. 4, ¶69 lines 6-9, the HARQ-ACK feedback method], wherein a quantity of bits of the indication information is [see pg. 3, ¶48 lines 1-5; pg. 4, ¶69 lines 6-9, the first indication information]: 
	wherein the indication information comprises a first indication field and a second indication field [see pg. 4, ¶61 lines 7-13, a first indication information and a second indication information], the first indication field is used to indicate whether there is the HARQ-ACK information on the target PUSCH [see pg. 4, ¶61 lines 7-13, the first indication information corresponding to each piece of downlink data indicates the target TTI], the second indication field is used to indicate the quantity of bits of the HARQ-ACK information [see pg. 4, ¶62 lines 1-3, the second indication information indicates information about the number of bits of the HARQ-ACK feedback information that needs to be fed back in the target TTI], and the first indication field and the second indication field are encoded jointly [see pg. 4, ¶61 lines 7-13, based on the first indication information and the second indication information, the HARQ-ACK feedback information that needs to be fed back in the target TTI is generated].

Regarding Claim 66,
	Sun discloses the PUSCH reception method according to claim 62 [see fig. 2, pg. 3, ¶46 lines 1-7; pg. 4, ¶69 lines 6-9, the HARQ-ACK feedback method], wherein prior to receiving the indication information about the HARQ-ACK on the target PUSCH [see fig. 2: Step “206”, pg. 4, ¶69 lines 6-9; ¶70 lines 1-3, receive the HARQ-ACK feedback information from the terminal device in the target TTI], the PUSCH reception method [see fig. 2, pg. 3, ¶46 lines 1-7; pg. 4, ¶69 lines 6-9, the HARQ-ACK feedback method] further comprises: 
	determining whether at least one of predetermined conditions is met [see pg. 5, ¶75 lines 1-7, In a first case, when the base station uses dynamic scheduling], and when at least one of the predetermined conditions has been met [see pg. 5, ¶75 lines 1-7, when sending each piece of downlink data, the base station sends DCI corresponding to the downlink data], receiving the indication information about the HARQ-ACK on the target PUSCH [see fig. 2: Step “206”, pg. 4, ¶69 lines 6-9; ¶70 lines 1-3, receive the HARQ-ACK feedback information from the terminal device in the target TTI], wherein the predetermined conditions [see pg. 5, ¶75 lines 1-7, the first case, when the base station uses dynamic scheduling] comprise: 
	the target PUSCH is one of a PUSCH without a corresponding uplink grant and a PUSCH without a corresponding DAI [see pg. 5, ¶75 lines 1-7, the DCI includes a downlink assignment index (DAI), where the DAI is the index of the downlink data].

Regarding Claim 67,
	Sun discloses a User Equipment (UE) [see fig. 7, pg. 10, ¶151 lines 1-10, a terminal device or UE “700”], comprising:
	a transceiver [see fig. 7, pg. 10, ¶151 lines 1-10, including a transmitter “701” / receiver “702”], a memory [see fig. 7, pg. 10, ¶154 lines 1-3, a memory “704”], a processor [see fig. 7, pg. 10, ¶151 lines 1-10, a processor “703”], and a computer program stored in the memory and executed by the processor [see fig. 7, pg. 10, ¶151 lines 1-10; ¶154 lines 1-3, the memory “704” configured to store program code and data to be implemented by the processor “703”], wherein the processor is configured to read the computer program in the memory [see fig. 7, pg. 10, ¶151 lines 1-10; ¶154 lines 1-3, the processor “703” implementing the program code and data stored in the memory “704”], so as to determine indication information about an HARQ-ACK [see fig. 2: Step “203”, pg. 4, ¶56 lines 1-4, for determining, based on the first indication information, a target TTI for feeding back HARQ-ACK feedback corresponding to the at least one piece of downlink data], the indication information about the HARQ-ACK is used to indicate whether there is HARQ-ACK information on a target PUSCH [see pg. 3, ¶48 lines 1-5; pg. 4, ¶69 lines 6-9, the first indication information indicates a target transmission time interval (TTI) for transmitting HARQ-ACK feedback information corresponding to the at least one piece of downlink data], and the transceiver is configured to transmit the indication information on the target PUSCH [see fig. 2: Step “205”, pg. 4, ¶68 lines 1-3; ¶69 lines 6-9, send the HARQ-ACK feedback information to the base station in the target TTI].

Regarding Claim 68,
	Sun discloses the UE according to claim 67 [see fig. 7, pg. 10, ¶151 lines 1-10, the terminal device or UE “700”], wherein the processor [see fig. 7, pg. 10, ¶151 lines 1-10, the processor “703”] is further configured to: 
	determine a first transmission resource occupied by the indication information on the target PUSCH [see fig. 2: Step “203”, pg. 4, ¶56 lines 1-4, determining, by the UE, based on the first indication information, a target TTI for feeding back HARQ-ACK feedback corresponding to the at least one piece of downlink data].

Regarding Claim 69,
	Sun discloses the UE according to claim 68 [see fig. 7, pg. 10, ¶151 lines 1-10, the terminal device or UE “700”], wherein the processor [see fig. 7, pg. 10, ¶151 lines 1-10, the processor “703”] is further configured to: 
	acquire a predetermined or preconfigured resource position and a predetermined or preconfigured resource size of the first transmission resource on the target PUSCH [see fig. 2: Step “202”, pg. 4, ¶55 lines 1-3, receiving the at least one piece of downlink data and the DCI corresponding to the at least one piece of downlink data sent by the base station]; and 
	determine the first transmission resource in accordance with the resource position and the resource size of the first transmission resource [see fig. 2: Step “203”, pg. 4, ¶56 lines 1-4, determining, based on the first indication information, a target TTI for feeding back HARQ-ACK feedback corresponding to the at least one piece of downlink data].

Regarding Claim 70,
	Sun discloses the UE according to claim 67 [see fig. 7, pg. 10, ¶151 lines 1-10, the terminal device or UE “700”], wherein the quantity of bits of the indication information [see pg. 3, ¶48 lines 1-5; pg. 4, ¶69 lines 6-9, the first indication information] is: 
	wherein the indication information comprises a first indication field and a second indication field [see pg. 4, ¶61 lines 7-13, a first indication information and a second indication information], the first indication field is used to indicate whether there is the HARQ-ACK information on the target PUSCH [see pg. 4, ¶61 lines 7-13, the first indication information corresponding to each piece of downlink data indicates the target TTI], the second indication field is used to indicate a quantity of bits of the HARQ-ACK information [see pg. 4, ¶62 lines 1-3, the second indication information indicates information about the number of bits of the HARQ-ACK feedback information that needs to be fed back in the target TTI], and the first indication field and the second indication field are encoded jointly [see pg. 4, ¶61 lines 7-13, based on the first indication information and the second indication information, the HARQ-ACK feedback information that needs to be fed back in the target TTI is generated].

Regarding Claim 71,
	Sun discloses the UE according to claim 67 [see fig. 7, pg. 10, ¶151 lines 1-10, the terminal device or UE “700”], wherein the processor is further configured to determine whether at least one of predetermined conditions is met [see pg. 5, ¶75 lines 1-7, In a first case, when the base station uses dynamic scheduling], and when at least one of the predetermined conditions has been met [see pg. 5, ¶75 lines 1-7, when sending each piece of downlink data, the base station sends DCI corresponding to the downlink data], determine the indication information [see pg. 5, ¶75 lines 1-7, the DCI further includes an index of the downlink data], wherein the predetermined conditions [see pg. 5, ¶75 lines 1-7, the first case, when the base station uses dynamic scheduling] comprise: 
	the target PUSCH is one of a PUSCH without a corresponding uplink grant and a PUSCH without a corresponding DAI [see pg. 5, ¶75 lines 1-7, the DCI includes a downlink assignment index (DAI), where the DAI is the index of the downlink data].

Regarding Claim 72,
	Sun discloses a base station [see fig. 6, pg. 9, ¶148 lines 1-10, a network device or base station “600”], comprising:
	a transceiver [see fig. 6, pg. 9, ¶148 lines 1-10, including a transmitter/receiver “601”], a memory [see fig. 6, pg. 9, ¶149 lines 1-3, a memory “603”], a processor [see fig. 6, pg. 9, ¶148 lines 1-10, a processor “602”], and a computer program stored in the memory and executed by the processor [see fig. 6, pg. 9, ¶149 lines 1-3, program code and data stored in the memory “603” to be implemented by the processor “602”], wherein the transceiver is configured to [see fig. 6, pg. 9, ¶148 lines 1-10, the transmitter/receiver “601” further implemented to] achieve the Physical Uplink Shared Channel (PUSCH) reception method according to claim 62 [see fig. 2, pg. 3, ¶46 lines 1-7; pg. 4, ¶69 lines 6-9, perform the HARQ-ACK feedback method].

Regarding Claim 73,
	Sun discloses the base station according to claim 72 [see fig. 6, pg. 9, ¶148 lines 1-10, the network device or base station “600”], wherein the processor is further configured to [see fig. 6, pg. 9, ¶148 lines 1-10, the processor “602” is implemented to]: 
	determine a first transmission resource occupied by the indication information on the target PUSCH [see fig. 2: Step “203”, pg. 4, ¶56 lines 1-4, determining, by the UE, based on the first indication information, a target TTI for feeding back, to the base station, HARQ-ACK feedback corresponding to the at least one piece of downlink data], and the transceiver is further configured to receive the indication information about the HARQ-ACK on the first transmission resource [see fig. 2: Step “205”, pg. 4, ¶68 lines 1-3, receiving, the HARQ-ACK feedback information in the target TTI].

Regarding Claim 74,
	Sun discloses the base station according to claim 73 [see fig. 6, pg. 9, ¶148 lines 1-10, the network device or base station “600”], wherein the processor is further configured to [see fig. 6, pg. 9, ¶148 lines 1-10, the processor “602” is implemented to]: 
	acquire a predetermined or preconfigured resource position and a predetermined or preconfigured resource size of the first transmission resource on the target PUSCH [see fig. 2: Step “206”, pg. 4, ¶69 lines 6-9; ¶70 lines 1-3, receive the HARQ-ACK feedback information from the terminal device in the target TTI]; and 
	determine the first transmission resource in accordance with the resource position and the resource size of the first transmission resource [see fig. 2: Step “207”, pg. 4, ¶69 lines 6-9; ¶71 lines 1-3, decode the HARQ-ACK feedback information based on the second indication information].

Regarding Claim 75,
	Sun discloses the base station according to claim 72 [see fig. 6, pg. 9, ¶148 lines 1-10, the network device or base station “600”], wherein a quantity of bits of the indication information [see pg. 3, ¶48 lines 1-5; pg. 4, ¶69 lines 6-9, the first indication information] is: 
	wherein the indication information comprises a first indication field and a second indication field [see pg. 4, ¶61 lines 7-13, a first indication information and a second indication information], the first indication field is used to indicate whether there is the HARQ-ACK information on the target PUSCH [see pg. 4, ¶61 lines 7-13, the first indication information corresponding to each piece of downlink data indicates the target TTI], the second indication field is used to indicate the quantity of bits of the HARQ-ACK information [see pg. 4, ¶62 lines 1-3, the second indication information indicates information about the number of bits of the HARQ-ACK feedback information that needs to be fed back in the target TTI], and the first indication field and the second indication field are encoded jointly [see pg. 4, ¶61 lines 7-13, based on the first indication information and the second indication information, the HARQ-ACK feedback information that needs to be fed back in the target TTI is generated].

Regarding Claim 76,
	Sun discloses the base station according to claim 72 [see fig. 6, pg. 9, ¶148 lines 1-10, the network device or base station “600”], wherein the processor is further configured to [see fig. 6, pg. 9, ¶148 lines 1-10, the processor “602” is implemented to] determine whether at least one of predetermined conditions is met [see pg. 5, ¶75 lines 1-7, In a first case, when the base station uses dynamic scheduling], and when at least one of the predetermined conditions has been met [see pg. 5, ¶75 lines 1-7, when sending each piece of downlink data, the base station sends DCI corresponding to the downlink data], receive the indication information about the HARQ-ACK on the target PUSCH [see fig. 2: Step “206”, pg. 4, ¶69 lines 6-9; ¶70 lines 1-3, receive the HARQ-ACK feedback information from the terminal device in the target TTI], wherein the predetermined conditions [see pg. 5, ¶75 lines 1-7, the first case, when the base station uses dynamic scheduling] comprise: 
	the target PUSCH is one of a PUSCH without a corresponding uplink grant and a PUSCH without a corresponding DAI [see pg. 5, ¶75 lines 1-7, the DCI includes a downlink assignment index (DAI), where the DAI is the index of the downlink data].

Conclusion 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469